        Case 8:13-cr-00144-CJC Document 80 Filed 02/02/21 Page 1 of 2 Page ID #:369



  1                                                                                  FILED
                                                                          CLERK, U.S. DISTRICT COURT

 2
                                                                               FEB - 22021
  3
                                                                        CENTRAL DIST CT QFf~9LIFORNIA
 4                                                                      BY          ~I~A ~')YS DEPUiY

  5
 6
  7
 8                                  UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11 ~ UNITED STATES OF AMERICA,                             Case No. 8:13-cr-00144-CJC
12                            Plaintiff,                  ORDER OF DETENTION AFTER
                                                          HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                        U.S.C. § 3143(a)]
                               v.
14
        EMMETT ADAME,
15
16                            Defendant.

17
18             The defendant having been arrested in this District pursuant to a warrant issued by
19      the United States District Court for the Central District of California for alleged violations
20      of the terms and condirions of supervision; and
21             The Court having conducted a detenrion hearing pursuant to Federal Rule of
22      Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23             The Court finds that:
24         A. (X) The defendant has not met defendant's burden of establishing by clear and
25             convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26 ~           or (c). This finding is based on: nature ofcurrent allegations and criminal historX
f►~II          and
28 I
       Case 8:13-cr-00144-CJC Document 80 Filed 02/02/21 Page 2 of 2 Page ID #:370



 1     B. (X)The defendant has not met defendant's burden of establishing by clear and
 2        convincing evidence that he is not likely to pose a danger to the safety of any other
 3        person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 4        based on: nature ofcurrent allegations and criminal history
 5
 6           IT THEREFORE IS ORDERED that the defendant be detained pending further
 7     revocarion proceedings.
 8
 9     Dated:
                Z•2-Z~Z~                                                       _
10
11
                                                            TOHN D.EARLY
12                                                          United States Magistrate Judge
13                                                                                  f
14
15
16
17
18
19
20
21
22
23
24
25
26 i
27
28

                                                       2
